Citation Nr: 1641565	
Decision Date: 10/26/16    Archive Date: 11/08/16

DOCKET NO.  12-20 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for impingement syndrome of the right shoulder.

2.  Entitlement to service connection for status post anterior cervical disk excision and fusion claimed as a neck disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1985 to March 1988. 

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) by videoconference from the RO in January 2015.  A transcript of the hearing is associated with the claims file.  

In May 2015, the Board remanded the claims for further development. 

In February 2016, the Board in part denied service connection for residuals of traumatic brain injury.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In September 2016, the Court dismissed the appeal.  Therefore, the Board's decision is final, and this claim is no longer on appeal.  The Board remanded the remaining claims captioned above for further development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  


FINDINGS OF FACT

1.  The Veteran's impingement syndrome of the right shoulder, also diagnosed as degenerative joint disease and residuals of acromioclavicular arthroplasty, first manifested greater than one year after active service and is not caused or aggravated by any aspect of active service including an assault in 1986. 

2.  The Veteran's degenerative disc disease of the cervical spine, also diagnosed as herniated disc and residuals of an anterior cervical disc excision and fusion, first manifested greater than one year after active service and is not caused or aggravated by any aspect of active service including an assault in 1986. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for impingement syndrome of the right shoulder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  

2.  The criteria for service connection for status post anterior cervical disk excision and fusion claimed as a neck disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

The RO provided notice in November 2010 that met the requirements.  The RO obtained or received the Veteran's service treatment records, records of VA outpatient medical care through March 2016, and the results of VA examinations in March 2010 and October 2015.  

In May 2015 and February 2016, the Board remanded the claims to obtain additional VA outpatient treatment records, additional examinations, and to afford the Veteran the opportunity to authorize the recovery of records of private care that he identified during the January 2015 Board hearing.  The additional VA records were obtained and associated with the claims file.  In March 2016, the RO requested authorization to obtain the private records, but no response was received.  Therefore, the Board finds that there has been substantial compliance with its remand instructions.  

The Veteran was provided VA medical examinations in March 2010 and an additional examination in October 2015.  The Board finds these examinations adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current symptoms, and included detailed assessments and opinions in sufficient detail to allow the Board to make a fully informed determination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that VA must provide an examination that is adequate for rating purposes).

During the January 2015 Board hearing, the undersigned VLJ explained the issues on appeal, asked questions focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required.  See 38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  Neither the Veteran nor his representative has contended, and the evidence does not otherwise show that the undersigned failed to comply with 38 C.F.R. 
§ 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing or in VA assistance in the development of the claims.

As VA has satisfied its duties to notify and assist the Veteran, the Board will proceed to review and decide the claims based on the evidence that is of record.

II.  Analysis

The Veteran served as a U.S. Army engineer.  He contended in claims in September 2006, December 2009, and in testimony during the January 2015 Board hearing that his current cervical spine and right shoulder disorders were caused by injuries he sustained in an assault by a fellow Soldier during active service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. 
§ 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).   Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Service connection may also be granted for certain chronic disabilities if they are shown to have manifested to a compensable degree within one year after the Veteran was separated from service or through a showing of "continuity of symptomatology" since service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is among those diseases for which the presumption and continuity of symptoms are available.  

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

The absence of evidence in medical records is insufficient alone to support a medical opinion.  Leford v Derwinski, 3 Vet App 87, 89 (1992).  However, evidence of a prolonged period without medical complaint can be considered along with other factors concerning a veteran's health and medical treatment.  Maxson v Gober, 230 F.3d, 1330, 1333 (Fed.Cir. 2000). 

The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence but this is a factor.  Buchanan v. Nicholson,
 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Other factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service treatment records show that the Veteran sought treatment at a military facility emergency room in Germany in June 1986 for cuts on the scalp and face.  A clinician noted the Veteran's report that he had been assaulted by a fellow Soldier with a steel bar.  The Veteran reported no loss of consciousness and no neck or shoulder trauma or pain.  The clinician noted a 1 centimeter (cm) laceration over the middle aspect of the right brow and a 4 cm laceration over the left parietal area with slight or no bleeding.  On examination, the Veteran's vision was intact, and his neck was supple.  The Veteran received sutures, authorization for rest in quarters for 24 hours, and a "head injury sheet."  Two days later, a clinician noted that the sutures were in place and that the lacerations were healing well.  The Veteran reported that the injury occurred while he was weight lifting and was hit by the bar.  He reported that he experienced headaches but no nausea or dizziness.  The clinician prescribed an over-the-counter anti-inflammatory medication.  Sutures were removed two days later with no further treatment.  The remainder of the service treatment records is silent for any symptoms, diagnoses, or treatment for the neck or right shoulder or any additional restrictions of duty.  The Veteran did sustain an injury to the right wrist while roller skating in January 1988.

The earliest treatment of record from VA clinics is in December 2004 when the Veteran sought emergency room treatment for right shoulder pain for the past three months that interfered with lifting.  The Veteran denied any blunt injury to the shoulder.  X-rays showed no acute changes.  A physician noted a supple neck with a full range of pain free motion and no evidence of degenerative disease.   The physician diagnosed right shoulder strain.  

In March 2005, the Veteran underwent a new patient examination at a VA primary care clinic.  The Veteran reported that he had been working as a heavy equipment operator but was currently unemployed.   The physician noted the Veteran's report of neck and right shoulder pain with numbness down to the right elbow for the past six months.  The physician referred to a December 2004 right shoulder X-ray as negative but noted that the image showed a narrowing of the right acromioclavicular (AC) joint with small calcifications.  A concurrent X-ray of the cervical spine showed spur formation at one level and degenerative arthritis at three levels.  In May 2005, a VA orthopedic physician further evaluated the Veteran's reports of neck and right upper extremity pain and paresthesias, obtained additional imaging studies, and diagnosed right cervical radiculopathy secondary to a herniated disc, right shoulder impingement syndrome, and right tardy ulnar palsy.  The Veteran underwent a cervical discectomy and fusion with plating at one level in November 2005.  In December 2005, the surgeon noted that the surgery was successful and that the Veteran's pain was totally relieved.  

However, after the Veteran was permitted to return to work in July 2006, he returned with recurrent neck and shoulder pain after a fall in September 2006.  A magnetic resonance image of the right shoulder showed tendon tears, a small lesion on the proximal humerus, and degenerative changes of the AC joint.  An X-ray of the cervical spine showed postoperative degenerative changes and some encroachment of the foramina at one level.  Electrodynamic testing was normal with no evidence of right extremity or cervical radiculopathy.  The Veteran underwent an acromioclavicular arthroplasty procedure in December 2006. 

Subsequent records of VA primary and orthopedic care through March 2016 including VA examinations in March 2010 and October 2015 show continued residual symptoms of cervical spine and right shoulder disorders and a fall in early 2009 that aggravated the severity of the cervical spine disease.  Therefore, the first element of service connection requiring a current disability is met.  However, the outpatient records are silent for any report by the Veteran or acknowledgement by his attending clinicians of an injury to the neck and right shoulder in service.  

In a December 2009 claim, the Veteran noted that the injury occurred after he and a fellow Soldier were changing out old weights in a gym.   The Soldier brought a steel pipe back to the barracks.  After the Veteran told him to return the pipe, the Soldier became angry and hit him from behind, causing him to fall forward into a bathroom sink, hit his head, and injure his right shoulder.  He noted that the Soldier was disciplined.  

In March 2010, a VA advanced registered nurse practitioner (ARNP) noted a review of the claims file and the Veteran's report of having been assaulted and hit on the head with a steel bar in service that caused him to fall forward and injure his neck and right shoulder.  However, the ARNP also noted that the service treatment records show multiple lacerations but no shoulder or neck injuries.  The ARNP also noted that the Veteran reported to VA clinicians in an emergency room encounter in November 2004 that he experienced right shoulder pain only for the past three months.  The Veteran reported that he was not currently employed but not retired from his occupation as a heavy equipment operator.  On examination, the ARNP noted some limitation of motion with pain of the right shoulder and cervical spine.  The ARNP obtained concurrent imaging studies and concurred in the diagnoses of degenerative disc disease of the cervical spine, post fusion and discectomy, and degenerative joint disease of the right shoulder, post rotator cuff repair.  The ARNP found that the two disorders were not caused by the assault during active service because the treatment records immediately following the injury did not mention symptoms or diagnoses of neck or shoulder pain.  Moreover, the date of onset and treatment of cervical spine and right shoulder symptoms in 2004 did not support a cause in 1986. 

During the January 2015 Board hearing, the Veteran testified that he sustained the neck and shoulder injuries when he was heading to the shower room, was hit on top and back of his head, and fell on his face into a wall.  He reported that he received sutures and was diagnosed with a concussion.  He reported that X-rays were obtained of his head and that he later sought treatment for headaches and neck pain when he returned to Texas to perform the rest of his active duty.  After service, he testified that he received treatment for neck pain from a named chiropractor in the 1990s following an injury while swimming.  The Veteran stated that the chiropractor was not aware of the injury in service but did diagnose cervical spine disease.  The Veteran did not respond to a request by the RO to fully identify and authorize recovery of these treatment records.  The Veteran testified that he obtained all further treatment at VA clinics. 

After additional VA outpatient treatment records were added to the file, in October 2015, a VA physician noted a review of the claims file and the Veteran's report of the assault in which he was hit on the head from behind, fell into a wall, and lost consciousness.  He reported the onset of intermittent neck pain in 1997 that became persistent in 2005 and the onset of right shoulder problems in the early 1990s.  The physician summarized the service treatment records that showed the 1986 injury of a cut on the scalp and face with no loss of consciousness, slight bleeding, and supple neck.  The physician also summarized the VA treatment in December 2004 and March 2005 with reports of the onset of symptoms three months to one year earlier and noted the surgical procedures on the cervical spine and shoulder.   The physician considered the Veteran's reports of current symptoms, performed detailed clinical examinations, considered old and concurrent imaging studies, and concurred in the diagnoses of degenerative disease, stenosis, and stable residuals of surgery of the cervical spine and moderate degenerative joint disease of the right shoulder.  The physician found that the current disorders were not caused by the assault in 1986 because the injuries were limited to lacerations of the scalp and face with no record of injuries to the neck or shoulder or loss of consciousness immediately after the assault.  

The Board finds that service connection for impingement syndrome, degenerative joint disease, and residuals of an AC arthroplasty of the right shoulder, and for degenerative disc disease and residuals of disc fusion and herniation of the cervical spine are not warranted. 

In its February 2016 decision, the Board found that the Veteran did not sustain a traumatic brain injury in the 1986 assault.  As that finding has been litigated, it is the law of the case and no longer open for review.  Browder v. Brown, 5 Vet. App 268, 270 (1993); see also Johnson v. Brown, 7 Vet app 25, 26 (1994)( holding that where a case is addressed by an appellate court, the law of the case doctrine operates to preclude reconsideration of identical issues.)

The Veteran is competent to report on the circumstances of his injuries in service in 1986.  The Board finds that the assault did occur but that his reports of the nature and severity of his injuries warrant less probative weight.  The Veteran's reports that he was assaulted in the head in a fight, fell forward, lost consciousness, and injured his shoulder and neck are inconsistent with the treatment records that refer to an injury lifting weights with injuries limited to lacerations of the forehead and parietal area.  He did not report trauma or symptoms of the neck and shoulder as would be appropriate when seeking emergency medical care.  Moreover, the examiner noted a supple neck, did not order imaging studies, and treatment was limited to sutures and medication for headache which resolved by the time of the follow-up encounter two days later.  

While the Veteran is competent to report his symptoms, it is well established that lay persons without medical training, such as the Veteran, are not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau at 1376-77.   Moreover, whether the symptoms the Veteran reportedly experienced in service or following service are in any way related to his current disorder is a matter that generally requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999).  The Veteran is not competent to determine the cause for his symptoms because the question presented here is medically complex.  Diagnosing the onset of spinal and joint disease many years after trauma requires expert knowledge of the effects of external physical forces on the spine and joints and evaluation of imaging studies and clinical observations.  The onset of degenerative disease and bone spurs may be due to many different causes so that causation is a matter of medical complexity requiring medical expertise to resolve.  Thus, the specific medical issues in this case fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011).

Moreover, the Board finds the VA examiners' opinions adequate and highly probative.  The examiners, an advanced registered nurse practitioner and a physician, possessed the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiners provided an adequate rationale for their opinions, and the opinions were based on an examination and interview of the Veteran.  The examiners also reviewed the Veteran's claims folder, which contained his service treatment records and post-service medical evidence.  The opinions were not based solely on the absence of treatment from 1986 to 2004 but also on the observations of clinicians immediately after the incident and during follow up encounters when no symptoms of the neck or shoulder were identified by the Veteran or noted by the examiner.  Moreover, the opinions cited the Veteran's reports to his attending physician in 2004 that his symptoms had their onset only three months to one year earlier.  Notably, the Veteran never made his treating VA medical providers aware of the contended injury in 1986 but rather reported the assault and injury only to compensation examiners and adjudicators.   

Therefore, placing greatest probative weight on the treatment records in service and on the competent and adequate opinions of two VA medical examiners, the Board finds that the Veteran's current cervical spine and right shoulder disorders first manifested greater than one year after active service and were not caused or aggravated by any aspect of active service including the assault in 1986.  As the preponderance of the evidence is against these claims, the "benefit of the doubt" rule is not for application, and the Board must deny the claims.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for impingement syndrome of the right shoulder is denied.

Service connection for status post anterior cervical disk excision and fusion is denied. 



____________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


